Exhibit 10.4

BCB BANCORP, INC.

EXECUTIVE AGREEMENT

WHEREAS, KENNETH WALTER (“Executive”) and BCB BANCORP, INC. (the “Company”) and
BCB COMMUNITY BANK (the “Bank”) have entered into an Executive Agreement
(“Executive Agreement”) to guarantee and ensure that the Executive shall receive
the full value of the benefits to which he is entitled under various benefit
plans sponsored by the Company or by the Bank in which the Executive is a
participant; and

WHEREAS, tax law provisions relating to “golden parachute payments” could have
the effect of reducing the benefits otherwise promised to Executive under the
various benefit plans sponsored by the Company or the Bank as a result of a
Change in Control of the Company or the Bank, either as the result of cut-backs
in the benefit due to restrictions imposed by the Company or the Bank’s
regulators or the imposition of an excise tax on the deemed “excess parachute
payment”; and

WHEREAS, the Board believes that this Executive Agreement is in the best
interests of the Company and the Bank and their shareholders and will provide
the benefits intended to be provided to Executive in the event of a change in
control of the Company or the Bank, without any reduction because of tax code
“penalties” or excise taxes relating to a change in control.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereto
hereby agree as follows:

1. In the event of a Change in Control (as defined in the Employment Agreement
between the Bank and the Executive) of the Bank or the Company, the Executive
shall be entitled to receive, pursuant to this Executive Agreement, an amount
payable by the Company or the Bank, in addition to any compensation or benefits
otherwise paid by the Bank or the Company, which shall equal the difference, if
any, between (i) the amount that would be paid by the Company or the Bank under
the terms of the various benefit plans without regard to any reduction that may
be required or imposed by any regulatory authority having jurisdiction over the
Company or the Bank, and (ii) the amount that is actually paid to or for the
benefit of the Executive by the Company or the Bank under the terms of the
various benefit plans.

2. In addition, in each calendar year that Executive is entitled to receive
payments or benefits under the provisions of a benefit plan and this Executive
Agreement, the independent accountants of the Company or the Bank shall
determine if an excess parachute payment (as defined in Code Section 4999 of the
Code) exists. Such determination shall be made after taking any reductions
permitted pursuant to Section 280G of the Code and the regulations thereunder.
Any amount determined to be an excess parachute payment after taking into
account such reductions shall be hereafter referred to as the “Initial Excess
Parachute Payment.” As soon as practicable after a Change in Control, the
Initial Excess Parachute Payment shall be determined. Upon the Date of
Termination following a Change in Control, the Company or the Bank shall pay
Executive, subject to applicable withholding requirements under applicable state
or federal law an amount equal to:

 

  (i) twenty (20) percent of the Initial Excess Parachute Payment (or such other
amount equal to the tax imposed under Section 4999 of the Code), and



--------------------------------------------------------------------------------

  (ii) such additional amount (tax allowance) as may be necessary to compensate
Executive for the payment by Executive of state and federal income and excise
taxes on the payment provided under Clause (i) and on any payments under this
Clause (ii). In computing such tax allowance, the payment to be made under
Clause (i) shall be multiplied by the “gross up percentage” (“GUP”). The GUP
shall be determined as follows:

 

      GUP =  

Tax Rate

              1 - Tax Rate      

The Tax Rate for purposes of computing the GUP shall be the highest marginal
federal and state income and employment-related tax rate, including any
applicable excise tax rate, applicable to the Executive in the year in which the
payment under Clause (i) is made.

Notwithstanding the foregoing, any payment pursuant to this Executive Agreement
shall be made no later than sixty (60) days after the date on which the
Executive remits any excise tax to the required taxing authority.

3. Notwithstanding the foregoing, if it shall subsequently be determined in a
final judicial determination or a final administrative settlement to which
Executive is a party that the excess parachute payment as defined in
Section 4999 of the Code, reduced as described above, is different from the
Initial Excess Parachute Payment (such different amount being hereafter referred
to as the “Determinative Excess Parachute Payment”) then the Company or Bank’s
independent accountants shall determine the amount (the “Adjustment Amount”) the
Executive must pay to the Company or Bank or the Company or Bank must pay to the
Executive in order to put the Executive (or the Company or Bank, as the case may
be) in the same position as the Executive (or the Company or Bank, as the case
may be) would have been if the Initial Excess Parachute Payment had been equal
to the Determinative Excess Parachute Payment. In determining the Adjustment
Amount, the independent accountants shall take into account any and all taxes
(including any penalties and interest) paid by or for Executive or refunded to
Executive or for Executive’s benefit. As soon as practicable after the
Adjustment Amount has been so determined, the Company or the Bank shall pay the
Adjustment Amount to Executive or the Executive shall repay the Adjustment
Amount to the Company or Bank, as the case may be. The purpose of this paragraph
is to assure that (i) the Executive is not paid more as reimbursement for the
golden parachute excise tax than it may ultimately be determined is necessary to
make him whole, and (ii) if it is subsequently determined that additional golden
parachute excise tax is owed by him, additional reimbursement payments will be
made to him to make him whole for the additional excise tax.

4. In each calendar year that Executive receives payments or benefits under one
or more benefit plans sponsored by the Bank or the Company, Executive shall
report on his state and federal income tax returns such information as is
consistent with the determination made by the independent

 

2



--------------------------------------------------------------------------------

accountants of the Company or Bank as described above. The Company and the Bank
shall indemnify and hold Executive harmless from any and all losses, costs and
expenses (including without limitation, reasonable attorney’s fees, interest,
fines and penalties) that Executive incurs as a result of so reporting such
information. Executive shall promptly notify the Company or the Bank in writing
whenever the Executive receives notice of the institution of a judicial or
administrative proceeding, formal or informal, in which the federal tax
treatment under Section 4999 of the Code of any amount paid or payable under
this Executive Agreement is being reviewed or is in dispute. The Company or the
Bank shall assume control at its expense over all legal and accounting matters
pertaining to such federal tax treatment (except to the extent necessary or
appropriate for Executive to resolve any such proceeding with respect to any
matter unrelated to amounts paid or payable pursuant to this contract). The
Executive shall cooperate fully with the Company or the Bank in any such
proceeding. The Executive shall not enter into any compromise or settlement or
otherwise prejudice any rights the Company or the Bank may have in connection
therewith without prior consent to the Company or Bank.

5. This Executive Agreement shall be binding on the Company, the Bank, their
successors and assigns and the benefits hereunder shall inure to the benefit of
Executive, his heirs and beneficiaries.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, the Bank, and the Executive have caused this
Executive Agreement to be executed as of the 6th day of July, 2010.

 

BCB BANCORP, INC. By:  

/s/ Donald Mindiak

BCB COMMUNITY BANK By:  

/s/ Donald Mindiak

EXECUTIVE By:  

/s/ Kenneth Walter

  Kenneth Walter   Chief Financial Officer

 

4